Exhibit 10.9.7
EXECUTION COPY






FIRST AMENDMENT TO ACKNOWLEDGMENT AGREEMENT
WITH RESPECT TO SERVICING ADVANCE RECEIVABLES
    
THIS FIRST AMENDMENT TO ACKNOWLEDGMENT AGREEMENT WITH RESPECT TO SERVICING
ADVANCE RECEIVABLES (this “Amendment”), made and entered into as of the 20th day
of April 2018 by and among DITECH FINANCIAL LLC, a Delaware limited liability
company with its principal offices at 1100 Virginia Drive, Suite 100A. Ft.
Washington, PA 19034 (the “Servicer”), DITECH AGENCY ADVANCE DEPOSITOR LLC, a
Delaware limited liability company with its principal offices at 1100 Virginia
Drive, Suite 100A. Ft. Washington, PA 19034 (the “Depositor”), DITECH AGENCY
ADVANCE TRUST, a Delaware statutory trust, with its principal offices for
purposes of the matters contemplated hereby at c/o Ditech Financial LLC, 1100
Virginia Drive, Suite 100A. Ft. Washington, PA 19034 (the “Issuer”), WELLS FARGO
BANK, N.A., not in its individual capacity but solely as indenture trustee at
the direction and on behalf of the Issuer, with its principal offices at 9062
Old Annapolis Road, Columbia, MD 21045-1951, Attention: Corporate Trust
Services, Ditech Agency Advance Trust (in its capacity as Indenture Trustee
under the Indenture described below and not in its individual capacity, the
“Indenture Trustee”), CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, a limited
liability company organized in the State of Delaware (“Credit Suisse”, in its
capacity as Administrative Agent under the Indenture described below, the
“Administrative Agent” and, together with the Servicer, the Depositor and the
Issuer, the “Transaction Parties”) and FANNIE MAE, a corporation organized and
existing under the laws of the United States of America, with an office at 3900
Wisconsin Avenue, N.W., Washington, DC 20016. This Amendment modifies the
Acknowledgement Agreement with Respect to Servicing Advance Receivables by and
among the Servicer, the Depositor, the Issuer, the Indenture Trustee, the
Administrative Agent and Fannie Mae, dated as of February 9, 2018, and effective
as of February 12, 2018 (the “Original Acknowledgement Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meanings given such
terms in the Original Acknowledgement Agreement.


WITNESSETH


A.
Pursuant to and subject to the terms of the Original Acknowledgement Agreement,
Fannie Mae consented to (i) the Servicer’s sale and/or contribution of the
Servicing Advance Receivables to the Depositor, pursuant to the terms and
provisions of the Receivables Sale Agreement, (ii) the Depositor’s sale and/or
contribution of the Servicing Advance Receivables to the Issuer, pursuant to the
terms and provisions of the Receivables Pooling Agreement, and (iii) the
Issuer’s grant of the Security Interest to the Indenture Trustee on behalf of
the Secured Parties under the Indenture.





1

--------------------------------------------------------------------------------




B.
The Servicer has advised Fannie Mae that (i) the Servicer desires to sell and/or
contribute to the Depositor certain additional Servicing Advance Receivables
with respect to certain mortgage loans owned or held in whole or in part by
Fannie Mae, serviced for Fannie Mae by the Servicer under the Fannie Mae Lender
Contract and identified by Seller/Servicer Number on Exhibit A-1 attached to and
made a part of this Amendment (the “Additional Servicing Advance Receivables”),
pursuant to the terms and provisions of the Receivables Sale Agreement, (ii) the
Depositor desires to sell and/or contribute the Additional Servicing Advance
Receivables to the Issuer, pursuant to the terms and provisions of the
Receivables Pooling Agreement, and (iii) the Issuer desires to grant a Security
Interest in the Additional Servicing Advance Receivables to the Indenture
Trustee on behalf of the Secured Parties under the Indenture (the “Additional
Security Interest”).



C.
The Servicer has requested that Fannie Mae consent, subject to the terms,
provisions and conditions of this Amendment and the Original Acknowledgment
Agreement, to (i) the Servicer’s sale and/or contribution of the Additional
Servicing Advance Receivables to the Depositor, pursuant to the terms and
provisions of the Receivables Sale Agreement, (ii) the Depositor’s sale and/or
contribution of the Additional Servicing Advance Receivables to the Issuer,
pursuant to the terms and provisions of the Receivables Pooling Agreement, and
(iii) the Issuer’s grant of the Additional Security Interest to the Indenture
Trustee on behalf of the Secured Parties under the Indenture.



D.
The parties desire to amend the terms of the Original Acknowledgement Agreement
as set forth in this Amendment.



NOW, THEREFORE, in consideration of the foregoing recitals, the premises set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to the
following:


1.
Consent. Subject to the terms, provisions and conditions of this Amendment and
the Original Acknowledgment Agreement, Fannie Mae hereby consents to (a) the
sale and/or contribution of the Additional Servicing Advance Receivables by the
Servicer to the Depositor, pursuant to the terms and provisions of the
Receivables Sale Agreement, (b) the sale and/or contribution by the Depositor to
the Issuer, pursuant to the terms and provisions of the Receivables Pooling
Agreement, (c) the modification of the Transaction Documents to reflect the
addition of the Additional Servicing Advance Receivables to the collateral pool
and (d) the grant by the Issuer of the Additional Security Interest to the
Indenture Trustee on behalf of the Secured Parties under the Indenture, which
relate to certain mortgage loans owned or held in whole or in part by Fannie
Mae, serviced for Fannie Mae by the Servicer under the Fannie Mae Lender
Contract and identified by Seller/Servicer Number on Exhibit A-1 hereto.





2



--------------------------------------------------------------------------------




2.
Modification to Exhibit A Attached to the Original Acknowledgment Agreement.



From and after the Effective Date, Exhibit A to the Original Acknowledgement
Agreement is hereby supplemented, modified and amended to include and
incorporate the listing of the certain mortgage loans owned or held in whole or
in part by Fannie Mae, serviced for Fannie Mae by the Servicer under the Fannie
Mae Lender Contract and identified by Seller/Servicer Number on Exhibit A-1
hereto and replaced in its entirety by Exhibit A-2 hereto.


3.
References to “Servicing Advance Receivables”, “Purchased Servicing Advance
Receivables” and “Security Interest”. The parties hereto agree that from and
after the Effective Date, the terms “Servicing Advance Receivables” and
“Purchased Servicing Advance Receivables” as used in the Original Acknowledgment
Agreement, shall include and incorporate the Additional Servicing Advance
Receivables and the term “Security Interest” as used in the Original
Acknowledgment Agreement shall include and incorporate the Additional Security
Interest.



4.
References to the “Acknowledgment Agreement”. The parties hereto agree that from
and after the Effective Date, whenever the term “Acknowledgment Agreement” is
used, or any reference to such agreement is made, in any of the Transaction
Agreements, or in any subsequent section of this Amendment, such term shall mean
the Original Acknowledgment Agreement, as amended by this Amendment.



5.
Conditions to Effectiveness.    Sections 1 through 4 of this Amendment shall
become effective only upon the satisfaction of all of the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “Effective Date”):



(a)
Fannie Mae shall have received executed copies of this Amendment executed and
delivered by each party hereto.



(b)
The representations and warranties set forth in Sections 6 and 7 hereof shall be
true, correct and complete in all respects.



(c)
The Servicer shall have satisfied all of its obligations under that certain
Addendum to Mortgage Selling and Servicing Contract dated March 23, 2005 (as
amended or otherwise modified from time to time, the “EAR Addendum”) between
Fannie Mae and Ditech Financial LLC, including, without limitation, full
repayment of the Aggregate Early Reimbursement Amount together with any other
compensation or reimbursement provided for thereunder, and the EAR Addendum
shall be terminated.





3



--------------------------------------------------------------------------------




6.
Representations, Warranties and Covenants of the Servicer. The Servicer hereby
warrants, represents, covenants and confirms to Fannie Mae the following:



(a)
The Security Interest is the only outstanding and existing interest that the
Servicer has granted or caused to be granted to the Indenture Trustee, or any
other party, in the Servicing Advance Receivables; and the Transaction Documents
are the sole outstanding and existing agreements or instruments containing any
grant by the Servicer of any interest in the Servicing Advance Receivables. The
proceeds made available, paid or disbursed to the Servicer (i) related to the
transaction with respect to the Transaction Documents, or (ii) for which the
Security Interest has been granted by the Servicer, are being and shall be used
by the Servicer solely to finance the funding of advances made with respect to
the mortgage loans that the Servicer is servicing for Fannie Mae under the
Fannie Mae Lender Contract using the Fannie Mae Seller/Servicer Numbers
specified on Exhibit A and additional mortgage loans that may be added to
Exhibit A pursuant to Section 17 of the Acknowledgment Agreement.



(b)
The execution and delivery of this Amendment will not violate any provision of
law or regulation applicable to the Servicer, any order of any court or other
agency of government or any agreement or other instrument to which the Servicer
is bound, or be in conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any such agreement or other
instrument.



(c)
The Servicer has duly executed and delivered the Transaction Documents to which
it is a party and this Amendment. The grant of a Security Interest in the
Servicing Advance Receivables to the Indenture Trustee pursuant to the
Transaction Documents, and the Servicer’s execution (and the delivery) of the
Transaction Documents to which it is a party and this Amendment, has each been
duly authorized and: (i) approved by the board of directors or the equivalent
thereof (the “Board of Directors”) of the Servicer, and such approval is
reflected in the minutes of the meetings of such Board of Directors or pursuant
to an appropriate consent or other instrument evidencing approval by the Board
of Directors or (ii) approved by an officer of the Servicer who was duly
authorized by the Board of Directors to enter into such types of transactions
and such authorization is reflected in the minutes of the Board of Directors’
meetings. The Acknowledgment Agreement, together with the Transaction Documents
and any amendments thereto made in accordance with Section 15 of the
Acknowledgment Agreement, and any UCC financing statements, constitute the
written agreement (the “Written Agreement”) governing the Servicer’s grant of a



4



--------------------------------------------------------------------------------




Security Interest in the Servicing Advance Receivables to the Indenture Trustee
pursuant to the Transaction Documents and the matters agreed to in the
Acknowledgment, and the Servicer shall continuously maintain all components of
the Written Agreement as an official record of the Servicer (or any successor
thereto).


(d)
The Servicer has taken any and all action necessary to ensure the accuracy of
the representations and warranties contained in this Section 6.

7.
Representations and Warranties of the Indenture Trustee. The Indenture Trustee
hereby warrants, represents, and confirms to Fannie Mae the following:



(a)
The execution and delivery of this Amendment will not violate any provision of
law or regulation applicable to the Indenture Trustee, any order of any court or
other agency of government or any agreement or other instrument to which the
Indenture Trustee is bound, or be in conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, provided, that the representations contained in
this Section 7 are made for the sole purpose of preventing the Indenture Trustee
from raising any such violation, breach, conflict, or default as a defense to
the enforceability of this Amendment.



(b)
Wells Fargo Bank, N.A., not in its individual capacity but solely as Indenture
Trustee, has, at the direction and instruction of the Issuer, duly executed and
delivered the Transaction Documents to which the Indenture Trustee is a party
and this Amendment. The Indenture Trustee is duly organized, validly existing
and in good standing as a national banking association under the laws of the
United States with power and authority to conduct its business as such business
is currently conducted. The Indenture Trustee has the power and authority to
execute and deliver this Amendment and to carry out its terms; and the
execution, delivery and performance of this Amendment have been duly authorized
by the Indenture Trustee by all necessary corporate action.



8.
Representations and Warranties of Credit Suisse. Credit Suisse hereby warrants,
represents, and confirms to Fannie Mae the following:



(a)
The execution and delivery of this Amendment will not violate any provision of
law or regulation applicable to Credit Suisse, in its capacity as Administrative
Agent, any order of any court or other agency of government or any agreement or
other instrument to which Credit Suisse, in its capacity as Administrative
Agent, is bound, or be in conflict with, result in a breach of, or constitute
(with due notice or lapse of time or



5



--------------------------------------------------------------------------------




both) a default under any such agreement or other instrument, provided, that the
representations contained in this Section 8 are made for the sole purpose of
preventing the Credit Suisse, in its capacity as Administrative Agent, from
raising any such violation, breach, conflict, or default as a defense to the
enforceability of this Amendment.


(b)
Credit Suisse, in its capacity as Administrative Agent, has duly executed and
delivered the Transaction Documents and this Amendment. Credit Suisse is duly
organized, validly existing and in good standing as a limited liability company
under the laws of the State of Delaware with power and authority to conduct its
business as such business is currently conducted. Credit Suisse, in its capacity
as Administrative Agent, has the power and authority to execute and deliver this
Amendment and to carry out its terms; and the execution, delivery and
performance of this Amendment have been duly authorized by Credit Suisse, in its
capacity as Administrative Agent, by all necessary limited liability company
action.



9.
Acknowledgment of Administrative Agent. Fannie Mae acknowledges, as of the
Effective Date hereof, that the Indenture Trustee has designated Credit Suisse
First Boston Mortgage Capital LLC, as Administrative Agent under the Indenture,
as “its designee” for purposes of Section 6(b)(iii) and Section 6(c)(iv) of the
Original Acknowledgment Agreement, and that Credit Suisse First Boston Mortgage
Capital LLC has accepted such designation. Each of the Transaction Parties
acknowledge and agree, by virtue of its execution of this Amendment, that if
Fannie Mae receives any correspondence, request, or direction from Credit Suisse
First Boston Mortgage Capital LLC, Fannie Mae shall have no obligation or
responsibility to confirm with any Transaction Party that such entity is
authorized or empowered to act as the Indenture Trustee’s “designee” for
purposes of Section 6(b)(iii) and/or Section 6(c)(iv) of the Original
Acknowledgment Agreement. Furthermore, Fannie Mae shall be fully protected in
acting or relying upon, and shall have no duty or obligation to verify the
truth, accuracy, authenticity, validity, or legal sufficiency of any written
notice, direction, request, waiver, consent, receipt, or other paper or document
which Fannie Mae in good faith believes to be genuine and to have been signed or
presented by Credit Suisse First Boston Mortgage Capital LLC for purposes of
Section 6(b)(iii) and Section 6(c)(iv) of the Original Acknowledgment Agreement.





6



--------------------------------------------------------------------------------




10.
Acknowledgement of Termination of the EAR Addendum. Fannie Mae acknowledges that
upon its receipt of the full repayment of the Aggregate Early Reimbursement
Amount, in an amount equal to $42,842,307.71 (the “Takeout Proceeds” and the
date of receipt of the Takeout Proceeds, the “EAR Payoff Date”)), on the date
hereof, (i) the EAR Addendum and all rights arising thereunder shall be
terminated (subject to any reconciliation of amounts received by either Fannie
Mae or Servicer in respect of the EAR Addendum on or after the EAR Payoff Date)
and (ii) all liens (if any) on the Additional Servicing Advance Receivables
granted under the EAR Addendum shall be released; provided, that nothing in this
Amendment shall modify or otherwise impair the rights of Fannie Mae under the
Pledge Agreement. The Servicer shall cause the Takeout Proceeds to be paid to
account name Federal National Mortgage Association EARCA Green Tree, account
number 4426954341 maintained with Bank of America, ABA #111000012 (for ACH
transfers), ABA #026009593 (for wire transfers), 3401 Connecticut Avenue NW,
Washington DC 20008. Upon receipt of the Takeout Proceeds, Fannie Mae shall
promptly notify the Administrative Agent by electronic transmission at the
following addresses: margaret.dellafera@credit-suisse.com;
erin.mccutcheon@credit-suisse.com; kwaw.degraft-johnson@creditsuisse.com.

11.
All Other Terms of the Original Acknowledgment Agreement Remain Unmodified and
in Full Force and Effect. Except as otherwise set forth herein, the terms and
conditions of the Original Acknowledgment Agreement, shall remain in full force
and effect until the expiration or earlier termination of the Acknowledgment
Agreement. On and after the Effective Date, each reference in the Original
Acknowledgement Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import referring to the Original Acknowledgement Agreement, and
each reference in the other Transaction Documents to the “Acknowledgement
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Original Acknowledgement Agreement shall mean and be a reference to the Original
Acknowledgement Agreement as amended by this Amendment.



12.
Modifications and Amendments. None of the terms or provisions of this Amendment
or the Original Acknowledgement Agreement may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the parties
hereto.



13.
Choice of Law. The Original Acknowledgment Agreement, as amended by this
Amendment, shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to any choice of law principles (other
than Section 5-1401 of the New York General Obligations Law).



14.
Counterparts. This Amendment may be executed in counterparts, each of which is
fully effective as an original and all of which together constitute one and the
same instrument.



7



--------------------------------------------------------------------------------






15.
Owner Trustee and Indenture Trustee.



(a)
It is expressly understood and agreed by the parties hereto that (i) this
Amendment is executed and delivered by Wilmington Trust, National Association,
not individually or personally, but solely as Owner Trustee of the Issuer under
the trust agreement for the Issuer, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking and agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer,
(iii) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto, and (iv) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer hereunder.



(b)
It is expressly understood and agreed by the parties hereto that (i) this
Amendment is executed and delivered by Wells Fargo Bank, N.A., not individually
or personally, but solely as Indenture Trustee of behalf of and at the direction
of the Issuer, (ii) each of the Indenture Trustee’s representations,
undertakings and agreements herein are made on behalf of the Secured Party (as
defined in the Indenture) and are made and intended not as a personal
representation, undertaking or agreement by Wells Fargo Bank, N.A., and (iii)
under no circumstances shall the Indenture Trustee be liable for the payment of
any obligation or be liable (absent Wells Fargo Bank, N.A.’s willful misconduct,
fraud or gross negligence) for the breach or failure of any obligation or
covenant made or undertaken by it under this Amendment.





[Signature pages follow]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Servicer, the Depositor, the Issuer, the Indenture
Trustee, and Fannie Mae have executed and delivered this Amendment as of the
date first above written.




SERVICER:


DITECH FINANCIAL LLC


        
By: /s/ Cheryl Collins            
Name: Cheryl Collins
Title: Senior Vice President and Treasurer











































































--------------------------------------------------------------------------------





DEPOSITOR:


DITECH AGENCY ADVANCE DEPOSITOR LLC




        
By: /s/ Cheryl Collins            
Name: Cheryl Collins
Title: SVP and Treasurer

















































































--------------------------------------------------------------------------------







ISSUER:


DITECH AGENCY ADVANCE TRUST
    
By:
Wilmington Trust, National Association, not in its

individual capacity, but solely as Owner Trustee






By: /s/ Dorri Costello            
Name: Dorri Costello
Title: Vice President


[Signatures continue on the following page]


    









--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT


CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as
administrative agent




By: /s/ Margaret Dellafera        
Name: Margaret Dellafera
Title: Vice President













































































--------------------------------------------------------------------------------





INDENTURE TRUSTEE:


WELLS FARGO BANK, N.A., not in its individual capacity but solely as indenture
trustee




By: /s/ Mark DeFabio            
Name: Mark DeFabio
Title: Vice President








FANNIE MAE:


By: /s/ Cynthia Whipple        
Name: Cynthia Whipple
Title: Director, Third Party Risk Management and Financing













--------------------------------------------------------------------------------






Exhibit A-1


All mortgage loans serviced for Fannie Mae by Servicer under the following:




The Servicing Agreements of Ditech Financial LLC related to the Pool of Mortgage
Loans serviced for Fannie Mae under Seller/Servicer Number 261840111 (Ditech
MSR)


The Servicing Agreements of Ditech Financial LLC related to the Pool of Mortgage
Loans serviced for Fannie Mae under Seller/Servicer Number 261840120 (Ditech
MSR)


The Servicing Agreements of Ditech Financial LLC related to the Pool of Mortgage
Loans serviced for Fannie Mae under Seller/Servicer Number 261840138 (Ditech
MSR)











--------------------------------------------------------------------------------






Exhibit A-2




All mortgage loans serviced for Fannie Mae by Servicer under the Fannie Mae
Lender Contract using the Fannie Mae Seller/Servicer numbers identified below:


PORTFOLIO
SELLER/SERVICER #
FNMA BAC 154
261840154
FNMA Everbank 235
261840235
FNMA FLAGSTAR
261840103
FNMA FRANKLIN BANK
261840065
FNMA Green Tree Servicing LLC
261840006
FNMA NATCITY
261840057
FNMA OPTION ONE
261840022
FLAGSTAR
261840170
JP MORGAN CHASE BANK, NA
261840189
SECURITY ONE LENDING
261840219
FLAGSTAR BANK
261840227
CITI MORTGAGE, INC.
261840278
CITI MORTGAGE, INC.
261840286
CITI MORTGAGE, INC.
261840294
CITI MORTGAGE, INC.
261840308
DITECH MSR
261840111
DITECH MSR
261840120
DITECH MSR
261840138





Exhibit A-2